FILED
                                                             JULY 11, 2017
                                                      In the Office of the Clerk of Court
                                                    WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Marriage of             )        No. 33971-8-111
                                             )
CHRISTY LYLE,                                )
                                             )
                    Respondent,              )
                                             )        PUBLISHED OPINION
      and                                    )
                                             )
KEITH LYLE,                                  )
                                             )
                    Appellant.               )

      PENNELL, J. -Superior court judges are authorized to review court commissioner

decisions through a motion for revision. Although new evidence may not be considered,

a judge acting on a motion for revision otherwise has plenary authority over the matter

and may issue any findings or decisions that could have been entered by the

commissioner.
I
:j

1l
     No. 33971-8-III
     In re Marriage ofLyle

Il
I           The broad authority conferred on superior court judges warranted the actions taken
l
l    by the judge in this case. After Christy Lyle filed a motion to revise a commissioner's
I
1
     decision dismissing her petition to modify child support, the superior court judge was not

     restricted to either affirming or reversing the commissioner's order. Instead, on finding

     dismissal unwarranted, the judge was empowered to enter a child support award as had

     been requested by Ms. Lyle in her petition. The decision of the superior court judge is

     therefore affirmed.

                                              FACTS

            In 2014, Christy Lyle filed a petition to modify a 2009 child support order. Ms.

     Lyle asserted various grounds for modification under RCW 26.09.170. The petition was

     supported by declarations, as well as financial and other documentation. Ms. Lyle's

     former husband, Keith Lyle, opposed modification. He contended Ms. Lyle had not

     established a change of circumstances that would warrant revisiting the 2009 order. Mr.

     Lyle also submitted declarations and documentation supporting his position.

           A superior court commissioner heard argument on the petition after reviewing the

     parties' voluminous filings. No testimony was taken. The commissioner dismissed the

     petition for the reasons argued by Mr. Lyle, finding that Ms. Lyle had not shown a
Il
j

l
!
     substantial change in circumstances or severe economic hardship as required for

I
j
ll
                                                 2
l!
i
j
J
l
ti
l
!    No. 33971-8-111
1    In re Marriage ofLyle
l
j
l
     modification under RCW 26.09 .170.

I           Ms. Lyle filed a motion for revision of the commissioner's decision. A superior
J
t    court judge heard oral argument on the motion and considered the materials that had been

i    previously filed in support of and opposition to the petition to modify, together with a

     transcript of the commissioner's hearing. The judge ultimately granted Ms. Lyle's motion

     for revision and petition for modification, finding that she had established the following

     circumstances under RCW 26.09.170(5), (6), and (7): (1) a substantial change in

     circumstances based on the children entering into a new age category and their

     significantly increased expenses, (2) severe economic hardship, and (3) change in income.

     The judge also adopted Ms. Lyle's proposed child support worksheet. Mr. Lyle appeals.

                                            ANALYSIS

            Mr. Lyle does not challenge the superior court judge's decision to revise the court

     commissioner. His complaint goes to the scope of the judge's order on revision.

     According to Mr. Lyle, once the superior court judge decided to revise the

     commissioner's ruling on whether there were grounds for modification, the matter should

     have been remanded to the commissioner for an assessment of applicable child support.

     We disagree with this restricted view of the superior court judge's power of revision.

I
l
j
I                                                 3
ll
1
l
I
No. 33971-8-III
In re Marriage ofLyle


       Court commissioners play an important role in our state's court system. They help

alleviate the large caseloads facing superior court judges and facilitate the efficient

administration of justice. State v. Smith, 117 Wash. 2d 263, 280, 814 P .2d 652 (1991 ).

Superior court commissioners derive their powers from our state's constitution and

statute. WASH. CONST., art. IV,§ 23; ch. 2.24 RCW. They are conferred with most of the

powers of a superior court judge, but may not preside over jury trials. WASH. CONST. art.

IV,§ 23. 1 While superior court commissioners operate largely like their judicial

counterparts, they are not subject to affidavits of prejudice under RCW 4.12.050. State v.

Espinoza, 112 Wash. 2d 819, 829, 77 4 P .2d 1177 ( 1989). Instead, a party dissatisfied with a

commissioner's ruling can seek relief through a motion for revision. Smith, 117 Wash. 2d at

280. The right to seek revision permits a litigant appearing before a commissioner to be

treated similarly to one appearing before a superior court judge. Id. at 276.

       When a superior court judge receives a case through a motion for revision, the

judge takes "jurisdiction of the entire case as heard before the commissioner." State ex

rel. Biddinger v. Griffiths, 137 Wash. 448,451,242 P. 969 (1926). Although the superior


       1
        The constitution states commissioners are empowered to "perform like duties as a
judge of the superior court at chambers." WASH. CONST., art. IV,§ 23. The powers ofa
judge "at chambers" extend to all matters not requiring a jury trial. See State ex rel.
Lockhart v. Claypool, 132 Wash. 374, 375, 232 P. 351 (1925); In re Olson, 12 Wash. App.
682, 685-87, 531 P.2d 508 (1975).

                                              4
No. 33971-8-111
In re Marriage ofLyle


court judge cannot accept new evidence, RCW 2.24.050, a motion on revision is in all

other respects equal to any other matter on the court's docket. The judge reviews the law

and evidence de novo. State v. Ramer, 151 Wash. 2d 106, 113, 116-17, 86 P.3d 132 (2004)

(de novo standard applied even when commissioner heard live testimony). Should the

judge disagree with the commissioner's disposition, the judge may issue his or her own

independent factual findings and legal conclusions. Id. at 113; Iturribarria Perez v.

Bazaldua Garcia, 148 Wash. App. 131, 138, 198 P.3d 539 (2009); Greico v. Wilson, 144

Wn. App. 865,877, 184 P.3d 668 (2008), ajf'd by In re Custody ofE.A. WT, 168 Wash. 2d
335, 227 P.3d 1284 (2010). Any subsequent appeal to this court is one that reviews the

decision of the superior court judge, not the commissioner. Ramer, 151 Wash. 2d at 113.

       Given the foregoing analysis, it is apparent the superior court judge had authority

to not only reverse the commissioner's decision regarding whether Ms. Lyle had

established grounds for modification, but also to provide an appropriate remedy. The

judge could have remanded the case to the commissioner had the factual record been

incomplete. In re Marriage of Moody, 137 Wn.2d 979,992,976 P.2d 1240 (1999). But

doing so was not required. Because the factual record was complete, the superior court

judge had full jurisdiction to decide Ms. Lyle's child support modification petition in its

entirety. By exercising complete authority over the matter, the judge appropriately placed


                                              5
     No. 33971-8-III
     In re Marriage ofLyle

lf   Ms. Lyle on equal footing with litigants whose cases are handled by superior court judges


I
i
ii
     in their entirety. Remand to the commissioner for entry of child support orders would

     have been inefficient and contrary to the fundamental goals of the court commissioner
\l
     process.

I
l           Mr. Lyle complains that the superior court judge's determination deprived him of
lj
     an opportunity to argue for a deviation from the standard child support schedule. We are

I
I
I
     unpersuaded. The ultimate issue before both the commissioner and the judge was Ms.

     Lyle's request for child support payments based on her proposed child support

     worksheet. 2 Mr. Lyle was provided ample opportunity to resist Ms. Lyle's request in its

     entirety. Yet he never specifically requested a deviation. Instead, he focused on the

     foundational issue of whether Ms. Lyle had presented a sufficient basis for modification.

     The fact that Mr. Lyle's litigation strategy ultimately proved unsuccessful does not now

     require that he receive a new hearing. The procedure employed by the superior court

     judge was appropriate, and the court's decision on revision is affirmed in full.

                                APPELLATE ATTORNEY FEES

            Ms. Lyle requests a discretionary award of attorney fees under RCW 26.09.140.



            2
              Prior to modification, neither parent had been obliged to make support payments
     as the parents had entered into a shared parenting plan.

                                                  6
I
!
I
);
      No. 33971-8-III
 J    In re Marriage ofLyle


l     She has filed a financial declaration in compliance with RAP 18.1, indicating her monthly
j     expenses exceed her net income. Mr. Lyle has not filed an answer to the financial
lI    declaration. Based on Ms. Lyle's successful defense of this appeal, her limited income,

1     and the parties' disparate resources, we award reasonable costs and fees for this appeal to
il
\     Ms. Lyle, provided she complies with RAP 18.1 ( d).
'!l
lI'
I                                               Pennell, J.
      WE CONCUR:




                                                   7